



COURT OF APPEAL FOR ONTARIO

CITATION:

Lloyd v. Bush, 2012 ONCA 349

DATE: 20120528

DOCKET: C51756

Goudge, Armstrong and Lang JJ.A.

BETWEEN

Leslie Gail Lloyd and Jason Lloyd

Plaintiffs (Appellants)

and

David P.
    Bush, 818601 Ontario Inc. c.o.b. as MacDonalds Propane,

The Corporation of the County of Lennox and Addington, and

The Corporation of the Town of Greater Napanee

Defendants (Respondents)

R. Steven Baldwin, for the appellants

Kirk F. Stevens and Stuart Zacharias, for the
    respondents

Heard: October 31, 2011

On appeal from the judgment of Justice R. F. Scott of the
    Superior Court of Justice, dated January 27, 2010, with reasons reported at
    2010 ONSC 669 and the costs order dated July 14, 2011, with reasons at 2011
    ONSC 3448.

Armstrong J.A.:

Introduction

[1]

This appeal raises the reasonable apprehension of bias of the trial
    judge in respect of two matters:

(i)    His
    conclusion that counsel for the plaintiffs/ appellants had improperly raised an
    allegation of fraud against the Town of Greater Napanee without having pleaded
    such allegation in the statement of claim; and

(ii)   His
    comments on the credibility of the plaintiff/appellant, Leslie Gail Lloyd,
    before the trial was concluded.

Although the appellants raised other issues it is
    unnecessary to deal with them to decide this appeal.

[2]

As it is my view that it is necessary to order a new trial, I will refer
    only to the evidence that leads me to that conclusion.

The Background

[3]

On the morning of January 3, 2003, Leslie Gail Lloyd drove her car from
    the home of her husbands parents on County Road 9, southwest of Napanee.  She
    was intending to pick up her sister-in-law in Napanee and drive her to the
    local hospital.  It was snowing and it had been snowing during the night.  The
    road was snow packed.  After driving a very short distance (about 400 metres),
    Ms. Lloyd and her automobile were involved in a horrendous accident with a
    loaded propane truck driven by the respondent, David Bush.

[4]

Ms. Lloyd has no memory of the events related to the accident.  She
    suffered permanent head injuries and several lower extremity musculo-skeletal fractures. 
    She was taken to the Kingston General Hospital and was later moved to a
    rehabilitation hospital from which she was discharged on July 30, 2003.

[5]

It is not expected that she will be able to return to employment and she
    is unable to independently care for her children, both of whom she gave birth
    to after the accident.

[6]

Ms. Lloyd and her husband, Jason Lloyd, commenced this action against
    the driver of the propane truck (Mr. Bush), the owner of the propane truck, the
    County of Lennox and Addington, and the Town of Greater Napanee.

[7]

On the first day of the trial, counsel for the County brought a Rule 20
    motion to dismiss certain claims against the County and the Town in the
    statement of claim, which alleged failure to properly design the road and
    related issues.  The trial judge granted the motion and dismissed those claims
    with costs to be assessed at the conclusion of the trial.  The only remaining
    issue in relation to the County and Town concerned proper winter maintenance of
    the road.  The Town had a contractual obligation with the County to provide the
    winter maintenance.  After the judge announced his decision on the motion for
    summary judgment, counsel for the Town indicated that the Town was prepared to
    carry the defence of the County and counsel for the County then withdrew from the
    trial.

[8]

After the commencement of the trial, the action was settled with the
    driver and the owner of the propane truck.  The trial continued against the Town
    and the County.  After 19 days of trial over a two-month period, the action was
    dismissed with a costs award of $401,276.43 in favour of the Town and County. 
    The Lloyds now appeal to this court in respect of both liability and costs.

The Accident

[9]

On the day of the accident, it had begun to snow at around 2:00 a.m. 
    There was a light snow fall at the time of the accident.  The meteorological
    evidence established that there was an accumulation of three to five
    centimetres of snow by 10:00 a.m. with an additional accumulation of 0.5
    centimetres between 10:00 and 11:00 a.m.  The accident happened at about 10:35
    a.m.  The evidence established that County Road 9 was snow packed but not icy. 
    The temperature was approximately minus 7 degrees Celsius.

[10]

Since Ms.
    Lloyd has no memory of the accident, the only witness with direct evidence of
    it was David Bush, the truck driver.  Mr. Bush testified that he left the
    propane depot between 7:00 and 7:30 a.m.  While on his delivery route, he
    travelled west on County Road 9.  He testified that as he approached the S
    curve at Rankins Corners, it was snowing pretty hard, the roads were covered
    with one or two inches of snow and the centre line of the road was not visible.

[11]

The S
    curve is on a hill which rises from east to west.  As he was going up the hill
    at 40 to 45 miles per hour, he noticed a car coming towards him.  The driver of
    the car, Ms. Lloyd, apparently lost control and descended the hill on his side
    of the road.  One or two seconds later, Ms. Lloyds car hit his truck.  In
    response to these events, Mr. Bush tried to apply his brakes and clutch.  Both
    vehicles ended up in the ditch on the south side of the road.  There was damage
    to both vehicles with extensive damage to Ms. Lloyds car  the photographs indicate
    that it was a complete write-off.  Ms. Lloyd was lucky to have survived the
    crash.  Mr. Bush was taken to the Napanee Hospital where he was treated for a
    variety of injuries.

The Trial

[12]

When the
    action settled between the appellants and Mr. Bush and the owner of the propane
    truck, the focus of the case was directed to the liability of the Town for
    failure to provide proper winter maintenance on County Road 9.  There was a
    contract between the County and the Town under which the Town provided winter
    maintenance on the County roads.  It was therefore Town employees who were
    responsible for the maintenance of County Road 9 on January 3, 2003.

[13]

There were
    a number of witnesses who drove on County Road 9 either before or after the
    accident and who testified to the road conditions that morning.  Most of the
    witnesses indicated that the road was snow covered but the majority were unable
    to say whether the road was sanded and/or salted.  Some of the witnesses said that
    there did not appear to be either sand or salt on the road, while one witness
    indicated that he observed a snow plough discharging sand or salt shortly before
    the accident.

[14]

Counsel
    for the appellants submitted at trial that if the road had been properly sanded
    and salted, the road would have been bare to centre bare and the yellow centre
    line would have been visible to Ms. Lloyd.  According to this theory, Ms. Lloyd
    probably lost control of her car as she braked abruptly when she saw the
    propane truck because she believed that the truck was in her lane or too close
    to the centre of the road.  Accordingly, had she been able to see the yellow
    line, she would not have braked, crossed the line and the accident would not
    have happened.

[15]

The Town
    called a number of its employees, including two snow plough operators who had ploughed
    County Road 9 before the accident.  The snow plough/sanders were out and
    working by 4:00 a.m.

[16]

Wayne Dixon,
    a snow plough operator, testified that he had ploughed and sanded the road
    three times prior to the accident.  The third occasion was at 10:10 a.m. when
    he proceeded through the S curve at Rankins Corners.  He said that Rankins
    Corners was a problem area and that he would have laid down more sand and salt
    mixture on that part of the road.  He said that the snow was hard packed and it
    was therefore not possible to get all of the snow off the road.

[17]

Doug
    Abrams testified that on the morning of the accident, he also ploughed, salted
    and sanded County Road 9  once in each direction at about 6:00 a.m.

[18]

The trial
    judge accepted the evidence of Mr. Dixon and Mr. Abrams.  He concluded at para.
    86 of his reasons:

From the evidence that was heard at the trial, I found that by
    the time that the ploughs were working at 4:00 a.m., there had been an
    accumulation of snow of approximately 2 to 2.5 centimetres.  This snow became
    snow packed and could not be removed in its entirety by the ploughs due to the
    plough shoes.  From 4:00 a.m. that morning, the area of River Road known as
    Rankins Corners was ploughed/salted and sanded at least five times by the two
    plough operators with the last ploughing/salting and sanding prior to the
    accident taking place shortly after 10:00 a.m. that morning.

[19]

In respect
    of the issue concerning the proper sanding and salting of the road, the trial
    judge concluded at para. 126 of his reasons:

The only issue as it relates to Napanee is that it used a sand
    and salt mixture rather than a salt mixture.  Given all of the circumstances
    and a careful review of all of the evidence, the only conclusion is that
    Napanee (and the County) met or exceeded the Minimum Standards required of it
    (them) from a common law and statutory perspective.  As it relates to the use
    of sand and salt mixture versus salt, I find specifically that the sand and
    salt mixture was appropriate.

[20]

The trial
    judge assessed the damages as follows:  $280,000.00 in general damages for
    Ms. Lloyd; $2,449.00 for loss of past earnings; $930,694.00 for loss of future
    earnings; $29,200.00 per year for three years for supervising and attendant
    care at night and $2,000 per year thereafter for contingencies; and $129,129.00
    for renovations to the existing dwelling. It is unclear what precise amount he
    assessed for extraordinary costs of care, but he stated that he agree[d] with
    the revised findings of Ms. Madras and Professor James Pesando.  The trial
    judge assessed $120,000.00 in
Family Law Act

damages to Ms.
    Lloyds husband.

[21]

The trial
    judge dismissed the action and awarded costs to the County and to the Town in
    the total amount of $401,276.43 including disbursements and applicable taxes.

The Appeal

[22]

The
    appellants raise the following issues on appeal:

(i)    the
    trial judge erred in refusing the appellants motion to amend their statement
    of claim;

(ii)   the
    trial judge failed to consider material evidence relevant to liability and
    damages;

(iii)  the
    trial judge erred in defining the duty and standard of care that the
    municipality owed to the appellants; and

(iv)  the
    conduct of the trial judge gave rise to a reasonable apprehension of bias.

In order to decide this appeal it is only necessary to
    deal with the fourth issue.

Did the
    conduct of the trial judge give rise to a reasonable apprehension of bias?

[23]

The
    appellants allege that certain comments and interventions made by the trial
    judge in the course of the trial give rise to a reasonable apprehension of
    bias.  Counsel for the appellants refers to a number of incidents.  Two of the
    incidents are cause for concern.  The first relates to the trial judges
    conclusion that counsel for the appellants improperly raised an allegation of
    fraud against the Town.  The second relates to the trial judges comments made,
    before the conclusion of the trial, concerning the credibility of Ms. Lloyd.  I
    shall review each of these incidents but before doing so, I observe that the
    threshold for finding a reasonable apprehension of bias is an extremely high
    one.

[24]

In
Chippewas
    of Mnjikaning First National v. Ontario (Minister of Native Affairs)
, 2010
    ONCA 47, leave to appeal refused [2010] SCCA No. 91, at para. 229 and
Canadian
    College of Business and Computers Inc. v. Ontario (Private Career Colleges Act,
    Superintendent)
, 2010 ONCA 856, at para. 23, this court noted that the
    well-settled test for establishing a reasonable apprehension of bias was set
    out in de Grandpré J.s dissenting judgment in
Committee for Justice and
    Liberty v. Canada (National Energy Board)
, [1978] 1 S.C.R. 369 at pp.
    394-95:

The proper test to be applied in a matter of this type was
    correctly expressed by the Court of Appeal.  As already seen by the quotation
    above, the apprehension of bias must be a reasonable one, held by reasonable
    and right minded persons, applying themselves to the question and obtaining
    thereon the required information.  In the words of the Court of Appeal, that
    test is what would an informed person, viewing the matter realistically and
    practically  and having thought the matter through  conclude.  Would he think
    that it is more likely than not that [the decision-maker], whether consciously
    or unconsciously, would not decide fairly.

...

The grounds for this apprehension must, however, be substantial
    and I entirely agree with the Federal Court of Appeal which refused to accept
    the suggestion that the test be related to the very sensitive or scrupulous
    conscience.

[25]

There is a
    strong presumption in favour of the impartiality of a trier of fact: see for
    example
Chippewas
, at para. 243,
Kelly v. Palazzo
(2008), 89
    O.R. (3d) 111 (C.A.) at para. 20, leave to appeal refused, [2008] S.C.C.A. No.
    152;
Peart v. Peel Regional Police Services Board
(2006), 217 O.A.C.
    269 (C.A.), at para. 39, leave to appeal refused, [2007] S.C.C.A. No. 10;
R.
    v. A.G.
(1998), 114 O.A.C. 336 (C.A.), at para. 42, affd [2000] 1 S.C.R.
    439;
R. v. S. (R.D.)
, [1997] 3 S.C.R. 484, at paras. 32 and 114.

[26]

Determining
    whether a reasonable apprehension of bias arises requires a highly
    fact-specific inquiry.  According to
Chippewas
, at paras. 230:

The test is an objective one.  Thus, the trial record must be
    assessed in its totality and the interventions complained of must be evaluated
    cumulatively rather than as isolated occurrences, from the perspective of a
    reasonable observer throughout the trial.

[27]

In
Chippewas
,
    the court warned at para. 243 that [i]solated expressions of impatience or
    annoyance by a judge as a result of frustrations ... do not of themselves
    create unfairness.

[28]

I now turn
    to the two incidents in issue.

(i)      The Fraud Allegation

[29]

To
    appreciate how this issue arose, it is necessary to review the record in some
    detail.  I start with the evidence of David Bender, a professional engineer
    called by counsel for the appellants.  He was qualified by the court to give
    expert evidence relating to practices and procedures of winter maintenance for
    municipal roads in Ontario.

[30]

It was Mr.
    Benders opinion that the three-to-one sand/salt mixture applied to the road
    surface on January 3 did not have sufficient salt.  He would have applied salt
    alone to the road before the snowstorm started.  He had reviewed the Town
    records concerning the ploughing, salting and sanding operation including the
    notes of the two snow plough operators.  He was asked in examination in chief
    if he had verified the accuracy of the Towns records.  He responded: No, Im
    accepting it the way it is.  I have nothing to verify it with.  Thats the
    limit of information I had to look at.  He further testified as follows:

A.

That was basically the analysis of the documents.  I looked at what was
    being done with what was evident as far as the roadway was concerned and the
    roadways were snow covered.  There was no evidence of any melt on the roadways
    so at that point I began to wonder just  really what may have been put down
    but I didnt question...

Q.      Yes.

A.      ...procedure
    because this is what the information was that I had at the time.

[31]

In his
    review of the police photographs taken of the accident scene, he indicated that
    he did not see any evidence of the sand/salt mixture that had been put down. 
    He said he would have expected that there would have been some evidence of it. 
    He indicated that he had no way to determine whether it actually was done or
    not.  Finally, in examination in chief, the witness was asked the following
    question and gave the following answer:

Q.      And
    again, how do you compare the photograph  well  from what you understood the
    town said had occurred, you compared that to the photographs?

A.      Well
    the town said they were applying a sand/salt mixture with a high percentage of
    sand  ¾ of the mixture was sand, I would have expected some brown
    discoloration if there had been sand spread through that curve at that sort of
    spread rate, especially on three passes but I dont see any evidence of any
    brown discoloration.  There is some road dirt which you see on any road but I
    just dont see the...

[32]

After Mr.
    Benders evidence was completed, the trial judge asked him a number of
    questions concerning the records of the Town with respect to the snow removal
    operation on January 2 and 3 with specific reference to the diaries and notes
    of various Town employees.  In response to questions by the trial judge, Mr.
    Bender testified that if the road had been ploughed, sanded and salted as
    indicated by these records, he would have expected the road to have been down
    to bare pavement.

[33]

The trial
    judge then asked him if he agreed that the implication of his evidence was
    that their notes arent correct.  The witness replied in the affirmative. 
    The judge then said: That somebody is not  has made these notes up because
    otherwise it would have been as you say?  Mr. Bender responded: I cannot
    justify or reconcile the notes with what I see in the photographs.  The
    photographs indicate that the road was snow covered.

[34]

Having
    finished questioning Mr. Bender, the trial judge turned to counsel for the
    plaintiffs and the following exchange took place:

THE COURT:        So I understand.  Counsel, are you  do you
    agree with this mans comments because it goes to costs ultimately if youre
    alleging a fraud and costs are at the highest level if you cant sustain that.

MR. BALDWIN:
Your Honour, I make no
    allegation of fraud in this law suit.

THE COURT:        Well what are we listening to then?

MR. BALDWIN:     Your Honour, Im just listening to the evidence. 
    Thats all that 

THE COURT: Well excuse me.  If youd like to step out just for
    a moment sir.  You can put him either outside or in the jury room.

WITNESS EXITS COURT

THE COURT:        You understand the implication here, dont
    you?

MR. BALDWIN:     Apparently not, Your Honour.

THE COURT:        Well the implication is that these people 
    whoever wrote these notes, arent telling the truth because they dont 
    because he says otherwise this wouldnt have happened.

MR. BALDWIN:     Your Honour, we only have the evidence and we
    havent heard...

THE COURT:        No. No Counsel.  We have his evidence where
    he implicates that there was a fraud involved here.  Do you understand me now?

MR. BALDWIN:     I understand Your Honours comments.

THE COURT:        Alright.

MR. BALDWIN:
I make no such
    allegations.  Were having a trial.  I havent heard from the municipality
    yet.  I havent heard from the municipal witnesses.

THE COURT:
You certainly didnt
    plead them.  All Im saying is...

MR. BALDWIN:
I didnt plead which
    Your Honour?

THE COURT:
You didnt plead fraud
    in your...

MR. BALDWIN:
No.  I pleaded improper
    and inadequate maintenance.

THE COURT:        Alright.  But do you understand what hes
    saying here?

MR. BALDWIN:     I understand Your Honours comments.

THE COURT:        Hes saying  do you understand his comments
    and the implication of his comments and do you understand what that means?

MR. BALDWIN:     Well Your Honour one of the things we dont
    know and the witness isnt here to  but one of the things we dont know is we
    dont even know the application rate of the materials on the road.

THE COURT:        That may be fine and dandy.  All Im saying
    is based on what we know now and based on what he has said as your expert...

MR. BALDWIN:     Yes.

THE COURT:
Are you agreeing with
    his comments as counsel?

MR. BALDWIN:
I agree with his
    evidence Your Honour.  Its the evidence that we lead
(
sic
).

THE COURT:
Are you agreeing with
    his comments as it relates to the implication of fraud?

MR. BALDWIN:
He didnt make that
    comment Your Honour.

THE COURT:
Excuse me.  I just
    said, I find that he is making that implication.

MR. BALDWIN:
Your Honour, Im not...

THE COURT:
What about that, dont
    you understand?
[Emphasis added.]

[35]

The
    colloquy between the trial judge and counsel for the appellants continued for
    another two and a half pages in the transcript with the trial judge insisting
    that an allegation of fraud was being made by the appellants without having
    pleaded it.  The trial judge referred to the allegation as: the evidence is
    cooked on the other side.

[36]

The exchange
    with the trial judge ended as follows:

MR. BALDWIN:     I understand his evidence to be that if there
    was an application of salt and or sand mixed, at an application rate that might
    have been 570 kilograms per kilometre and it went through there five times that
    morning, that theres not consistent with the photograph.  Thats what I
    understand the evidence to be.

THE COURT:        Alright.  Youre okay with that then,
    alright?

MR. BALDWIN:     Well Your Honour, thats our evidence.

THE COURT:        No, no.  I just  I dont like the kind of
    implications in a trial where they come  you know  where they say, the
    evidence is cooked on the other side.  I just dont like that.

MR. BALDWIN:     Your Honour, Ive never...

THE COURT:        If thats the case...

MR. BALDWIN:     ...I havent said that.  All I do is I lead
    the evidence Your Honour.

THE COURT:        You lead the evidence and Im the Trier of
    Fact.

MR. BALDWIN:     Yes.

THE COURT:        And I came to the conclusion that there was
    an implication there and youre not listening to that, obviously and I wondered
    whether or not you wanted...

MR. BALDWIN:     Im trying to understand Your Honour.

THE COURT:        ...I wanted to know whether you wanted to
    address it now or just let the witness go and thats fine.

MR. BALDWIN:     Im not sure how to address it Your Honour.

THE COURT:        Okay, fair enough.  We can address it later,
    if necessary.  Thats what costs are about.  Thats all Im trying to imply,
    alright?

That might have ended the issue.  However, it did not.

[37]

Mr. Bender
    testified on April 16, 2009.  Mr. Amey, a witness for the Town, testified more
    than a month later on May 26, 2009.  During his examination in chief, counsel
    for the appellants objected to a question on the basis it raised an issue not
    covered by the pleadings.  The trial judge made the following response to
    counsel for the appellants:

There was an allegation that wasnt in your pleadings that was
    brought out by one of your experts, that there was some type of civil fraud
    involved with not putting sand on the road.

When counsel for the appellants replied that there was
    no allegation of fraud, the trial judge responded:

You werent listening to your expert
    then, were you, that day, when he said that they must have cooked their books. 
    Thats what he said.
[Emphasis added.]

Then the following exchange took place.

MR. BALDWIN:
No, Your Honour, I dont
    agree that thats what the witness said.
[Emphasis added.]

THE COURT:        That was the implication of what he said, and
    thats what I took it, and I told you about that, that day, sir.  So Im going
    to hear this evidence.  Its something that, as I indicated to you at that
    time, well address with costs if its not borne out.

[38]

When he
    delivered his reasons for judgment dismissing the action, the trial judge said
    at para. 89:

There was a suggestion or innuendo by the plaintiffs during the
    trial that the plough operators and the other witnesses to the plough operators
    were at best mistaken in their evidence about the ploughing/salting and sanding
    that morning or had fabricated such evidence.  Based on all of the relevant
    evidence, this suggestion holds no merit.

[39]

In his
    costs endorsement, the trial judge referred to a number of aggravating features
    associated with this action, which were raised by the costs submissions of counsel
    for the County and the Town.  The third aggravating item in this list is the
    following:

Although not pleaded by the plaintiffs, there was an innuendo
    or allegation of fraud by the plaintiffs during the course of the trial namely
    that the snow plow operators had fabricated their evidence.  This allegation
    was never fully explained or retracted and was not borne out by the evidence at
    trial.

[40]

The trial
    judge made the following comments in respect of item 3 at para. 28 of his costs
    endorsement:

Regarding item 3, the allegation of fraud, I was concerned when
    confronted by it during the course of the trial as the plaintiffs and their
    counsel were clearly aware of this allegation of fraud prior to the
    commencement of trial and had not moved to amend their Statement of Claim. 
    This resulted in both the court and the defendants being blindsided.  At that
    time, I had a discussion with counsel that were the plaintiffs to pursue such a
    claim without success, the matter of costs may have an impact despite success
    otherwise.

[41]

The trial
    judge in concluding his costs endorsement fixed the costs of the Town and in
    doing so said at para. 34:

As it relates to Mr. Russell Palin, counsel for the defendant,
    the Town of Greater Napanee, he is entitled to his costs fixed on a partial
    indemnity basis with an increase in the counsel fee for [him] and his
    associates to reflect the offers to settle and the issue of fraud.  Such
    increase is set at $15,000.00 over and above the partial indemnity amount.

[42]

The trial
    judge erred when he concluded that the witnesss testimony amounted to an
    allegation of fraud that had not been pleaded.  This error occurred in part
    because the trial judge came to this conclusion on his own initiative.  I do
    not understand on what basis the trial judge could say that the plaintiffs and
    their counsel were clearly aware of this allegation of fraud prior to the
    commencement of the trial.  I also do not understand on what basis the trial
    judge says, this resulted in both the court and the defendants being
    blindsided.  At the time that Mr. Bender gave his evidence, there was not a
    word of complaint or objection from counsel for the Town.

[43]

There was
    no basis for the trial judge to suggest that the appellants were alleging fraud
    or alleging that the Town had cooked its books.  Accepting that the records
    were being called into question, whether they accurately reflected the amount and
    application rate of salt and sand that was spread on County Road 9, does not
    raise an allegation of fraud.  This is particularly so at this point in the trial
    when the Towns witnesses had not yet testified.

[44]

Corporate
    records, governmental records, medical records and any number of other
    institutional records are called into question every day in courtrooms across
    the country without raising an issue or inference of fraud against the
    particular institution.  If the trial judges approach is correct, every time a
    particular expert testified that the recorded notes do not reflect what
    actually happened, it would be tantamount to an allegation of fraud against the
    author of the notes.  What was raised here by the expert witness, Bender, were
    everyday issues of reliability and credibility, not fraud.  When a witness, on
    behalf of a corporation, government, hospital or some other institution, makes
    a mistake in preparing a record, it does not follow that he or she is lying or
    that the particular organization has cooked the books.

[45]

There are
    many reasons why the records of the Town or its plough operators could be
    inaccurate  starting with a simple mistake in what they were writing down.  In
    the case of Mr. Dixon, one of the snow plough operators whose records were
    reviewed by Mr. Bender, the trial judge had, during his evidence, speculated on
    why Mr. Dixon was having difficulty giving his evidence.  At that time, the
    trial judge asked the witness to leave the room and then said:

I dont think he is trying to mislead anybody here.  I think he
    has some memory of the event.  He has some memory of the day.  He doesnt have
    any short-term memory.  That may be through advancement of age or through some
    chemical process of the brain.

[46]

In any
    event, counsel for the appellant stood his ground and made it clear that he was
    not alleging fraud.  In his responses to the trial judge, he was highly
    professional.  Counsel for the appellants is an officer of the court.  He made
    it as clear as it was possible to be that his clients were not advancing a case
    of fraud against the Town.  In my view, that should have been the end of it.

[47]

There was
    no basis for the trial judge to suggest that the appellants were alleging fraud
    or alleging that the Town had cooked its books.  The evidence about how much
    salt or sand or both it would take to produce bare pavement was a matter of
    professional opinion for the witness in the box and no more.  This intervention
    by the trial judge was unacceptable.

[48]

The
    pointed interjections by the trial judge in respect of the allegation of fraud are
    troubling.  He characterized the plaintiffs evidence that the work reflected
    in the records was inconsistent with the state of the road surface as an
    assertion of fraudulent record-keeping by the Town.  This was an entirely
    erroneous characterization of the evidence and of the plaintiffs position on
    this, the main issue in the trial.  Coupled with the persistence with which the
    trial judge asserted this erroneous characterization, it clearly would have
    suggested the trial judge appeared to have the view that the plaintiff was asserting
    a position that could not possibly be true and doomed the plaintiffs case.  In
    my view, a fully informed reasonable observer would conclude that at this
    relatively early point in the trial, and particularly after the repetition of
    the error later in the trial, the trial judge seemed to have closed his mind to
    the central issue in the case and whether consciously or unconsciously, would
    not decide fairly.

(ii)     The trial judges comments on the credibility of Ms. Lloyd

[49]

This
    incident also needs to be considered in conjunction with the trial judges
    mid-trial conclusion that the plaintiff had falsified her
curriculum
    vitae
.  While the plaintiffs credibility was not in issue concerning
    liability, as she had no recollection of the accident, it certainly was
    important on the issue of damages.

[50]

Ms. Lloyd
    gave her evidence on April 7, 2009.  During the course of her
    examination-in-chief, her counsel reviewed her educational background.  She
    testified that she attended the University of Ottawa for three years and she
    was one full course short of the qualification for a bachelors degree.

[51]

Ms. Lloyd
    testified in some detail about leaving university and her subsequent effort to
    complete her remaining full course credit through long distance education while
    maintaining her employment.  Towards the end of her examination-in-chief, later
    in the day, her counsel filed a number of documents including a short CV, which
    indicated that she had received a bachelors degree from the University of
    Ottawa in 2000.  At that time, the following exchange took place between the
    trial judge and counsel for Ms. Lloyd:

THE COURT:        Can you explain one thing on the education
    2000  University of Ottawa, Bachelor of Social Sciences.  I didnt think she
    had a Bachelor?  Did she get  did she  Im sorry, I saw the transcript but I
    didnt know; I thought she left early or something?

MR. BALDWIN:     One course not completed Your Honour, yes.

THE COURT:        Okay.  Thanks.

REGISTRAR:        Exhibit Number Six?

MR. BALDWIN:     Yes, thank you.

[52]

There was
    no further comment in respect of this reference in the CV to a bachelors degree. 
    Ms. Lloyd was not cross-examined on it.  She was not asked to explain why the
    C.V. showed her as having obtained a bachelors degree from the University of
    Ottawa.

[53]

Ms. Lloyds
    husband testified right after her on April 7, 2009.  His evidence was not
    completed on that day.  It was subsequently interrupted to accommodate the
    schedule of two other witnesses.  Mr. Lloyds evidence in examination-in-chief
    and cross-examination continued and was completed on April 14, 2009.  At the
    conclusion of his evidence the trial judge asked the following questions of Mr.
    Lloyd:

THE COURT:        Thank you.  Just before you step down,
    Exhibit #6 is a
Curriculum Vitae
.  Can you take a look at the exhibit?

A.

Yes.

THE COURT:        Did you assist in any way in the preparation
    of that CV?

A.

Did I?

THE COURT:        Yes.

A.

Yes, Im
    sure I would have.

THE COURT:        And under Education it indicates that she
    has a Bachelor of Social Sciences.

A.

Yes.

THE COURT:        She doesnt have a Bachelor of Social
    Sciences, does she?

A.

No, she was attempting to complete her Bachelor of Social
    Sciences at that point in time.

THE COURT:        And did she use that CV to get the job at
    Corbyville Detention Centre?

A.

I would
    presume so.

THE COURT:        You understand where Im going?

A.

No sir.

THE COURT:        Well there may have been other people out
    there with a Bachelor of Social Sciences and who didnt get the job because she
    indicated that she had a Bachelor of Social Sciences.

A.

During the interview she told the interviewer that
    she had not completed it.

THE COURT:        Were you at the interview?

A.

No.

THE COURT:        All right.  Thats what she told you.

A.

Correct.

[54]

In
    re-examination, Mr. Lloyd testified that his wifes employer was pressing her
    to finish her degree, which confirmed that the employer fully appreciated that
    Ms. Lloyd had not yet completed the requirements for graduation.  The
    combination of Ms. Lloyds candid honesty about being a full course credit
    short, Mr. Lloyds acknowledgement of his assistance with her
curriculum
    vitae
, and the evidence supporting the position that Ms. Lloyds employer
    knew she was short the credit, may explain why defence counsel made no attack
    on the plaintiffs credibility on the basis of the CV.  It is with this context
    that a reasonable person would approach the trial judges expressed mid-trial
    belief that the plaintiffs credibility had been significantly compromised by
    the falsified CV.

[55]

Several
    weeks later, at the opening of court on May 25, 2009, the trial judge dealt
    with some minor housekeeping issues before continuing with the evidence.  After
    dealing with these matters, he alluded to the fact that Ms. Lloyds counsel had
    filed a CV that showed she had a bachelors degree when, in fact, she was one
    full course credit short.  He made the following statement:

... I reviewed my notebooks over the break and I can tell you
    that theres a couple of things that may be of significance to you in your
    ongoing settlement discussions.  Firstly, no matter how I deal with the issue
    of liability in, with respect to damages I have to assess damages.  And I made
    a credibility issue with respect to the plaintiffs on a matter of curriculum
    vitae that was falsified and it may affect damages, I havent decided that yet. 
    I havent decided this case yet but I can tell you that that may or may not be
    of interest to you at this stage.

Thats the unusual aspect of this type of trial is if, even if
    you cant find on liability you still have to assess damages which may have
    implications to your own insurers, at the end of the day.  But the shoe hasnt
    dropped yet so well continue on.  Thank you unless you need some time to talk
    well get started.

[56]

On what
    basis the trial judge thought it was appropriate to make the above statement before
    the conclusion of the trial, it is impossible to fathom.  There is nothing in
    the transcript to indicate what prompted this statement.  It appears to come
    out of the blue.  Neither counsel for the appellants nor counsel for the
    respondents were able to provide any explanation for it.

[57]

Whatever
    the state of the settlement discussions may have been, the trial judge was not
    part of them  at least on the record before us.  Why he felt he should
    telegraph to the parties that he had apparently made an adverse finding of
    credibility against the plaintiffs does raise a legitimate concern.  The fact
    that he said he had not yet decided whether this credibility issue would affect
    his assessment of damages does not lessen the concern.  He had already
    expressed an opinion about the plaintiffs credibility on an important issue in
    the case  her academic qualifications, which related to her future loss of
    income.

[58]

There is
    also another aspect to the interventions by the trial judge.  It was the trial
    judge who raised the issue of the falsification of the document without counsel
    for the Town and County raising the issue in cross-examination of Ms. Lloyd or
    her husband.

[59]

The trial
    judge waited for her husband to testify to take up the issue with him.  This
    clearly became the trial judges issue at that point.  Ms. Lloyd was thoroughly
    cross-examined by both defence counsel and neither one of them asked about her
    allegedly falsified CV.

[60]

The trial
    judge, in fact, referred to this evidence in his reasons for judgment as
    follows:

[138] An incident arose during the course of the trial that
    impacted on the credibility of the plaintiffs.

...

[142]  In the course of applying for the job at the youth
    facility, Leslie, prepared a resume which indicated that she had a Bachelor of
    Social Sciences.  The resume was filed, inadvertently perhaps, as Exhibit 6.

[143]  Jason testified that he had assisted Leslie with the
    preparation.  He also testified that Leslie had disclosed the falsehood about
    the degree during the course of her interview for the position at the youth
    facility and had been hired in any event.  The implication being that she did
    not take unfair advantage over her employer or the other job applicants.  The
    volunteered confession during the job interview struck me as very unusual and
    did not have a ring of truth.  I concluded from this credibility flaw that
    although not to be over emphasized in my analysis, it was one of many factors
    that I must consider when weighing the evidence of the plaintiffs 
    particularly evidence which was largely subjective in nature, as offered by the
    plaintiffs without independent verification.

[61]

The
    seemingly gratuitous statement of the trial judge concerning the credibility of
    Ms. Lloyd in the context of settlement discussions before the conclusion of the
    trial was not appropriate.

[62]

This
    intervention raises a serious issue concerning the trial judges impartiality. 
    A recent case of this court,
R. v. Schofield
, 2012 ONCA 120, raised a
    somewhat similar issue.  Although a criminal case, I find this judgment
    provides a useful analysis of the situation presented here.

[63]

The
    appellant was charged with four counts of sexual assault.  After the Crowns
    case was in, the appellant testified, followed by the evidence of his wife. 
    After his wifes testimony, the court rose for the lunch break.  During the
    lunch break, the trial judge requested both counsel to attend in his chambers. 
    In this meeting, the trial judge expressed his opinion about both the weakness
    of the appellants testimony and some problems with the Crowns case and urged
    counsel to try to resolve the case.

[64]

While the
    primary ground of appeal related to the appellants exclusion from what was
    part of his trial, this court also considered a second issue regarding the
    contents of the discussion.  MacPherson J.A., writing for the court, said at
    para. 21 of his reasons:

In my view, there is a second, and equally serious, problem
    with...the actual contents of the discussion and, in particular, the trial judges
    negative comments about the

appellants

just-finished

testimony. Those comments, even if they had been made in the
    presence of the appellant, seriously compromised the trial judges
    impartiality, particularly since this was a judge-alone trial.

[65]

MacPherson
    J.A. referred to an earlier judgment of this court in
R. v. Roy
(1976), 32 C.C.C. (2d) 97 (Ont. C.A.).  In that case, a trial judge called
    counsel into his chambers, made comments about the evidence, and encouraged
    counsel to consider a plea resolution.  No resolution was achieved, the trial
    continued and the accused was convicted.  This court set aside the conviction
    and ordered a new trial.  Brooke J.A., writing for the court, said at pp.
    98-99:

A judge conducting a trial without the
    intervention of a jury is of course the trier of fact and determines the
    question of guilt or innocence.  In my opinion he cannot initiate such a
    discussion after entering upon the trial and hearing evidence and still
    preserve the appearance of impartiality and being of an open mind, which
    qualities are so essential to a fair trial and the meaning of the presumption
    of innocence.
The fact that he initiates such a discussion and sends
    counsel to the accused with talk of pleas of guilty and terms of sentence could
    reasonably result in apprehension by the accused that the judge presiding at
    his trial had reached some conclusions about the case.  It does not hurt to
    repeat again that justice must appear to be done.  This is not limited simply
    to what is seen from the floor of the courtroom or by the public but includes
    what transpired here.  It is also vital that justice must appear to be done, to
    the accused man in particular.  In those circumstances we think the trial lacked
    this quality and therefore it cannot stand.  [Emphasis added.]

[66]

While the
    case at bar is a civil action, there is no reason to distinguish this case on
    that basis.  Whether a trial is of an accused in a criminal case or of a
    plaintiff in a civil proceeding, both are entitled to an impartial
    adjudication.  See
Sorger et al v. Bank of Nova Scotia et al
(1998),
    39 O.R. (3d) 1, at p. 9.

[67]

In my
    view, the reference made by the trial judge in open court concerning the
    negative credibility of Ms. Lloyd raised a reasonable apprehension of bias,
    particularly when considered in conjunction with the trial judges interjection
    with respect to the allegation of fraud and its apparent impact on his
    perception of the plaintiffs case.

Conclusion

[68]

For the
    above reasons, I am satisfied that the appellants have met the test for
    reasonable apprehension of bias.  I would allow the appeal, set aside the
    judgment below and order a new trial.

[69]

The result
    of setting aside the judgment below is that the costs of the action awarded to
    the County and the Town are set aside.  However, the County is entitled to the
    costs of its successful Rule 20 motion, which dismissed certain claims in the
    statement of claim alleging improper design and related issues.  There was no
    appeal from that motion.  I would fix the costs of the motion at $1,200
    inclusive of disbursements and applicable taxes.

Costs of the Trial

[70]

In the
    circumstances of this case, it is my view that each party should be responsible
    for their own costs at trial.

Costs of the Appeal

[71]

I would
    award the appellants the costs of the appeal on a partial indemnity scale.  If
    the parties cannot agree then they may make written submissions.  The
    appellants shall make their submissions limited to five pages double spaced
    within 15 days of the release of these reasons.  The respondents shall make
    their reply submissions limited to five pages double spaced within ten days of
    the receipt of the appellants submissions.

Released:

MAY 28 2012                          Robert P.
    Armstrong J.A.

STG                                        I agree
    S.T. Goudge J.A.

I agree
    S. E. Lang J.A.


